Citation Nr: 0100560	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-22 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 1999, a statement of the 
case was issued in September 1999, and a substantive appeal 
was received in November 1999.  A personal hearing was 
conducted at the RO in November 1999. 


REMAND

It appears that the veteran's claims have been denied on the 
basis that they are not well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, deleted the well-
grounded claim requirement and also sets forth provisions for 
VA assistance to claimants under certain circumstances.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted legislation to be clearly more beneficial to the 
veteran.  Therefore, review of the veteran's claim under the 
new legislation is required before the Board may proceed with 
appellate review.

The Board also believes that the medical evidence of record 
does not allow for informed appellate review and that 
additional development is necessary.  In this regard, service 
medical records document an extended period of treatment for 
an apparent kidney stone on the left side.  VA examination in 
November 1998 revealed positive pain to deep palpation over 
the left kidney region as well as positive costovertebral 
angle tenderness on the left.  However, while the examiner 
noted the left flank pain, it was noted that there was 
insufficient clinical evidence at that time to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  Also of record is an October 14, 1999, letter from 
a private physician, M. W. S., M.D. which includes an opinion 
that the kidney stone during service could in fact be playing 
a role in the veteran's current lower back pain.  It should 
also be noted that the claims file includes medical evidence 
of marked scoliosis and marked osteoarthritic changes of the 
lumbar spine.  Given the veteran's treatment during service 
and the current clinical findings, the Board is of the 
opinion that clarification is necessary before it may proceed 
with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of records.

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of the claimed kidney 
and low back disabilities.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests and 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the kidney examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
currently suffers from residuals of the 
kidney problem treated during the 
veteran's active duty service in 1944.  
As to any low back disorder(s) found to 
be present, the low back examiner should 
offer an opinion as to the etiology of 
such disorder(s).  A detailed rationale 
for all opinions expressed should be 
furnished.  

3.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Act of 2000.  

4.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  If one 
or both issues remain denied, then the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.  



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


 

